   Case: 1:19-cr-00654 Document #: 100 Filed: 04/01/21 Page 1 of 4 PageID #:555




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA
                                                No. 19 CR 654
             v.
                                                Judge Andrea R. Wood
HENRY REYES

               PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d), it

is hereby ORDERED:

      1.     All of the materials provided by the United States in preparation for, or in

connection with, any stage of the proceedings in this case (collectively, “the materials”)

are subject to this protective order and may be used by defendant and defendant’s

counsel (defined as counsel of record in this case) solely in connection with the defense

of this case, and for no other purpose, and in connection with no other proceeding,

without further order of this Court.

      2.     Defendant and defendant’s counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than persons

employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize

disclosure (collectively, “authorized persons”). Potential witnesses and their counsel

may be shown copies of the materials as necessary to prepare the defense, but may not

retain copies without prior permission of the Court.
   Case: 1:19-cr-00654 Document #: 100 Filed: 04/01/21 Page 2 of 4 PageID #:556




      3.     Certain materials disclosed or to be disclosed by the government contain

particularly sensitive information, including material relating to personnel files of one

or more persons other than the defendant. These materials shall be plainly marked as

sensitive by the government prior to disclosure. No such materials, or the information

contained therein, may be disclosed to any persons other than defendant, counsel for

defendant, persons employed to assist the defense, or the person to whom the sensitive

information solely and directly pertains, without prior notice to the government and

authorization from the Court. Absent prior permission from the Court, information

marked as sensitive shall not be included in any public filing with the Court, and

instead shall be submitted under seal (except if the defendant chooses to include in a

public document sensitive information relating solely and directly to the defendant).

Defendant is prohibited from taking any material marked sensitive, or copies thereof,

into any jail facility, or possessing the materials or copies in any such facility, except

when reviewing the materials in the presence of his defense counsel or persons

assisting defense counsel, and is further prohibited from disseminating or discussing

material marked sensitive with any individuals other than authorized persons. Defense

counsel may review the material marked sensitive with the defendant, but may not

permit the defendant to retain the materials, or copies thereof.

      4.     Defendant, defendant’s counsel, and authorized persons shall not copy or

reproduce the materials except in order to provide copies of the materials for use in

connection with this case by defendant, defendant’s counsel, and authorized persons.


                                            2
   Case: 1:19-cr-00654 Document #: 100 Filed: 04/01/21 Page 3 of 4 PageID #:557




Such copies and reproductions shall be treated in the same manner as the original

materials.

       5.     Defendant, defendant’s counsel, and authorized persons shall not disclose

any notes or records of any kind that they make in relation to the contents of the

materials, other than to authorized persons, and all such notes or records are to be

treated in the same manner as the original materials.

       6.     Before providing materials to an authorized person, defense counsel must

provide the authorized person with a copy of this Order.

       7.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise ordered

by the Court. The materials may be (1) destroyed; (2) returned to the United States; or

(3) retained in defense counsel's case file. The Court may require a certification as to

the disposition of any such materials. In the event that the materials are retained by

defense counsel, the restrictions of this Order continue in effect for as long as the

materials are so maintained, and the materials may not be disseminated or used in

connection with any other matter without further order of the Court.

       8.     To the extent any material is produced by the United States to defendant

or defendant’s counsel by mistake, the United States shall have the right to request the

return of the material and shall do so in writing. Within five days of the receipt of such

a request, defendant and/or defendant’s counsel shall return all such material if in

hard copy, and in the case of electronic materials, shall certify in writing that all copies


                                             3
   Case: 1:19-cr-00654 Document #: 100 Filed: 04/01/21 Page 4 of 4 PageID #:558




of the specified material have been deleted from any location in which the material was

stored.

         9.    The restrictions set forth in this Order do not apply to documents that are

or become part of the public court record, including documents that have been received

in evidence at other trials, nor do the restrictions in this Order limit defense counsel in

the use of discovery materials in judicial proceedings in this case, except that any

document filed by any party which attaches or otherwise discloses specially identified

sensitive information as described in Paragraph 3, above, shall be filed under seal to

the extent necessary to protect such information, absent prior permission from this

Court.

         10.   Nothing contained in this Order shall preclude any party from applying to

this Court for further relief or for modification of any provision hereof.

                                          ENTER:




                                          ANDREA R. WOOD
                                          District Court Judge
                                          United States District Court
                                          Northern District of Illinois

Date: April 1, 2021




                                             4
